Citation Nr: 1642902	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  11-30 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Entitlement to training and supplies for the manufacturing of fishing poles for therapeutic purposes pursuant to vocational rehabilitation and employment benefits under the provisions of Chapter 31, Title 38, of the United States Code, including as an individualized independent living program.



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to November 1968 in the United States Marine Corps.  He was awarded the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In April 2014, the Board remanded the appeal for further development.

In July 2014, the Veteran testified before the undersigned during a videoconference hearing.  A transcript of the hearing is included in the electronic claims file.  

In October 2014, the Board denied the claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). 

In June 2016, the Court vacated the October 2014 Board and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pertinent evidence, including an August 2016 medical report and an August 2016 statement from the Veteran's wife, has been associated with the file since the AOJ's last review of the claim.  In August 2016, the Veteran requested to have the case remanded to the AOJ for review of this evidence.  Moreover, as discussed in the Joint Motion, a January 2012 medical report was submitted after the Veteran was evaluated by the counseling psychologist in May 2010, and after the September 2010 administrative decision; in this regard, the Court directed the Board to consider whether all necessary development and procedures have been followed in accordance with the Veterans Benefits Administration VR&E Manual (M28R), Part III, Section C, Chapter 3.  

The Board finds that remand for AOJ consideration of the 2012 and 2016 evidence, and the issuance of a SSOC reflecting such consideration, is consistent with M28R.III.C.3 and is required by the Veteran's August 2016 request for remand.  While on remand, the AOJ should undertake any development deemed necessary in light of the new evidence. 

Accordingly, the case is REMANDED for the following action:

1.  Undertake any development necessary regarding the Veteran's claim, to potentially include obtaining an updated independent living assessment addressing whether obtaining training and supplies for the manufacturing of fishing poles for therapeutic purposes is necessary to enable the Veteran to achieve maximum independence in daily living.

2.  Readjudicate the appeal. All applicable laws and regulations, and all evidence received since the January 2012 SSOC, to include in the electronic claims file, must be considered.  If the benefit is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




